



Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
THIS AGREEMENT is made as of this 3rd day of October 2014, by and between NN,
Inc., a Delaware Corporation with its principal place of business in Johnson
City, Tennessee (the “Company”), and John R. Buchan (the “Executive”).
WITNESSETH:
WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of this written Employment Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the promises, covenants
and mutual agreements set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that the terms of their employment relationship are as
follows:
1.
Employment. The Company agrees to employ the Executive, and the Executive agrees
to be employed by the Company, on the terms and conditions set forth herein. All
capitalized terms that are not defined elsewhere in this Agreement have the
meanings in Section 27.

2.
Term of Employment. The term of this Agreement shall commence on October 3, 2014
(the “Commencement Date”), and shall end on the first anniversary of such
Commencement Date unless further extended or sooner terminated as hereinafter
provided. On such first anniversary and on each subsequent anniversary, the term
of the Executive’s employment hereunder shall be extended automatically one (1)
additional year, unless at least 90 days prior to the date of such automatic
extension the Company shall have delivered to the Executive or the Executive
shall have delivered to the Company written notice that the term of the
Executive’s employment hereunder shall not be extended. In the event that the
Company provides at least 90 days written notice that the term of Executive’s
employment hereunder shall not be extended at the end of the then current term,
then Executive’s separation at the expiration of the then current term shall be
treated as a Separation from Service by Company not for Cause pursuant to
paragraph 6(a) of this Agreement. Notwithstanding the foregoing or any other
provision in this Agreement, nothing in this paragraph 2 will affect either
party’s ability to terminate Executive’s employment during the term of this
Agreement by delivery of a Notice of Termination and, in such event, Executive
will not be paid for the remainder of the then existing term, and said
separation shall be evaluated pursuant to the applicable provisions of paragraph
6.

3.
Position and Duties. The Executive shall serve as the Vice President, Operations
for the Autocam Precision Components Group of the Company with responsibilities
and authority as may from time to time be assigned by the Chief Executive
Officer and/or the Board of Directors of the Company. Executive agrees to
perform faithfully and industriously the duties which the Company may assign to
him. The Executive shall devote substantially all of his working time and
efforts to the business affairs of the Company, to the exclusion of all other
employment or business interest other than passive personal investments,
charitable, religious or civic activities. Executive may not engage, directly or
indirectly, in any other business or businesses, whether or not similar to that
of the Company, except with the consent of the Chief Executive Officer and/or
the Board of Directors of the Company.

4.
Compensation and Benefits. In consideration of the Executive’s performance of
his duties hereunder, the Company shall provide the Executive with the following
compensation and benefits during the term of this Agreement.

(a)
Base Salary. The Company shall pay to the Executive an aggregate base salary at
a rate of Two Hundred Ninety Thousand Dollars ($290,000.00) per annum, payable
in accordance with the Company’s normal payroll practices. Such base salary may
be changed from time to time in accordance with the normal business practices of
the Company.

(b)
Annual Bonus. The Executive shall be given the opportunity to earn an annual
incentive bonus for each fiscal year of the Company in accordance with the
annual bonus plan and payment policies generally applicable to the Company’s
officers, as the same may be in effect from time to time. The Executive’s target
annual incentive bonus opportunity shall be no less than 45% of his base salary
for such year, but shall be dependent upon the achievement of the applicable
performance goals established for such year.

(c)
Other Benefits. The Executive shall be entitled to participate in all Company
employee benefit plans, policies and programs generally applicable to the
Company’s officers (including, but not limited to, life, disability, health



1



--------------------------------------------------------------------------------





insurance, vacation or other paid time off, and savings plans and programs), as
such plans, policies and programs may continue or be altered by the Company from
time to time.
5.
Termination. Except for the provisions of Paragraphs 7, 8, 9, 10, and 11, which
shall continue in full force and effect, this Agreement shall terminate upon the
first to occur of the following with respect to the Executive:

(a)
Death;

(b)
Disability;

(c)
Separation from Service.

6.
Compensation and Benefits in the Event of Separation from Service. In the event
of the Executive’s Separation from Service during the term of this Agreement or
any renewal thereof, compensation and benefits shall be paid as set forth below.

(a)
Qualifying Termination Prior To A Change In Control. If the Executive has a
Qualifying Termination after the Commencement Date and prior to a Change in
Control, then upon such Qualifying Termination the Executive shall be entitled
to receive the following:

(i)
The Executive’s annual salary provided under paragraph 4(a) through the
effective date of Separation from Service, at the annual rate in effect at the
time the Notice of Termination is given (or death occurs), to the extent unpaid
prior to such Separation from Service.

(ii)
If employed twelve (12) years or less, Executive shall be entitled to receive an
amount equal to twelve (12) months of his annual base salary in effect on the
date of his Separation from Service. For each full year of service Executive has
completed over twelve (12) years of service, Executive shall receive an
additional amount equal to one month of such annual base salary, up to a maximum
additional six (6) months if employed for eighteen (18) years or more. For
purposes of this section, the Executive shall be credited with his prior years
of service with Autocam Corporation. These amounts shall be payable in
accordance with the Company’s regular payroll procedures over the 12 to 18 month
period following the Executive’s Separation from Service; the duration of the
payout period for this sum shall equal the number of months to be paid, as
indicated in this section.

(iii)
Any vested rights of Executive in accordance with the Company’s plans, programs
or policies.

(iv)
Prompt reimbursement for any and all reimbursable business expenses (to the
extent not already reimbursed) upon Executive’s properly accounting for the
same.

(v)
Twelve Thousand Dollars ($12,000), payable in a single lump sum to assist with
the Executive’s transition from employment.

Payments under (ii) and (v) above shall commence or shall be paid within 60 days
following the Executive’s Separation from Service; provided, however, the
Company’s obligation to pay the Executive such amounts is expressly conditioned
upon the Executive’s execution, delivery to the Company, and expiration of all
revocation periods of a final and complete release of claims in a form that is
acceptable and approved by Company within 21 days following the Executive’s
Separation from Service, and the Company’s good faith belief that the Executive
is in full compliance with the covenants under paragraphs 7, 8, 9, or 11 of this
Agreement. If the period for execution, delivery and non-revocation of the
release described above spans two taxable years, payments will not commence
until the second taxable year.
Notwithstanding the foregoing, if the Executive incurs a Qualifying Termination
within 18 months following the effective closing time of that certain Agreement
and Plan of Merger, dated as of July 21, 2014, by and among NN, Inc., Autocam
Corporation and certain other parties, then the Executive’s severance under
(a)(ii) above shall be paid as a lump sum payment equal to an amount set forth
on Schedule A to this Agreement (the “Severance Payment”). The Severance Payment
shall be made by wire transfer or immediately available funds to an account
designated by Executive following the date of the Separation from Service.


2



--------------------------------------------------------------------------------





(b)
Termination By The Company For Cause Or By The Executive Without Good Reason. In
the event Executive’s Separation from Service is terminated (A) by action of the
Company for Cause; (B) by action of the Executive without Good Reason; or (C) by
reason of the Executive’s death, Disability or retirement, the following
compensation and benefits shall be paid and provided the Executive (or his
beneficiary):

(i)
The Executive’s annual salary provided under paragraph 4(a) through the
effective date of Separation from Service, at the annual rate in effect at the
time the Notice of Termination is given (or death occurs), to the extent unpaid
prior to such Separation from Service.

(ii)
Any vested rights of Executive in accordance with the Company’s plans, programs
or policies.

(iii)
Prompt reimbursement for any and all reimbursable business expenses (to the
extent not already reimbursed) upon Executive’s properly accounting for the
same.

(c)
Qualifying Termination Following a Change in Control.

(i)
In the event that Executive has a Qualifying Termination within 24 months
following a Change in Control, Executive shall receive the following, subject to
paragraph 6(c)(ii):

(1)
The annual salary due to the Executive through the date of his Separation from
Service.

(2)
A lump sum payment equal to an amount set forth on Schedule A to this Agreement
(the “Severance Payment”). The Severance Payment shall be made by wire transfer
or immediately available funds to an account designated by Executive following
the date of the Separation from Service.

(3)
A payment equal to the target annual bonus to which Executive would have been
entitled but for Executive’s Separation from Service, for the year of
Executive’s termination; pro-rated for the portion of the year during which he
was employed by the Company (“Pro-rated Bonus”).

(4)
Any vested rights of Executive in accordance with the Company’s plans, programs
or policies.

(5)
Prompt reimbursement for any and all reimbursable business expenses (to the
extent not already reimbursed) upon Executive’s properly accounting for the
same.

(6)
Twelve Thousand Dollars ($12,000), payable in a single lump sum to assist with
the Executive’s transition from employment.

Payments under (2), (3) and (6) above shall commence or shall be paid within 60
days following the Executive’s Separation from Service; provided, however, the
Company’s obligation to pay the Executive such amounts is expressly conditioned
upon the Executive’s execution, delivery to the Company, and expiration of all
revocation periods of a final and complete release of claims in a form that is
acceptable and approved by Company within 21 days following the Executive’s
Separation from Service, and the Company’s good faith belief that the Executive
is in full compliance with the covenants under paragraphs 7, 8, 9, or 11 of this
Agreement. If the period for execution, delivery and non-revocation of the
release described above spans two taxable years, payments will not commence
until the second taxable year.
(ii)
Excise Tax.

(1)
If it is determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Change
in Control Payment”), would constitute an “excess parachute payment” within the
meaning of Section 280G of the Code, then the Company shall pay to the Executive
whichever of the following gives the Executive the highest net after-tax amount
(after taking into account all applicable federal, state, local and social
security taxes): (i) the Change in Control Payment, or (ii) the amount that
would not result in the imposition of excise tax on the Executive under Section
4999 of the Code. Any required reduction in the Change in Control Payment
pursuant to the foregoing shall be accomplished solely by reducing the



3



--------------------------------------------------------------------------------





amount of severance payment payable pursuant to paragraph 6(c)(i)(1) of this
Agreement and then, to the extent necessary, paragraph 6(c)(i)(2) of this
Agreement.
(2)
All determinations to be made under this paragraph 6(c)(ii) shall be made by an
independent public accounting firm selected by the Company immediately prior to
the Change in Control (the “Accounting Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the Change in Control. Any such determination
by the Accounting Firm shall be binding upon the Company and the Executive. All
of the fees and expenses of the Accounting Firm in performing the determinations
referred to in this paragraph 6(c)(iii) shall be borne solely by the Company.

(d)
Continuation of Benefits. Following Executive’s Separation from Service, the
Executive shall have the right to continue in the Company’s group health
insurance plan or other Company benefit program, at his or her own cost and
without any contribution by the Company, as may be required by COBRA or any
other federal or state law or regulation.

(e)
Non-Duplication of Benefits. Notwithstanding any provision in this Agreement to
the contrary, if the Executive is entitled to any benefits from the Company
under any other plan or agreement that are similar to the benefits described in
this paragraph 6, the benefits described in this paragraph 6 shall be reduced to
avoid duplication of benefits.

(f)
Limit on Company Liability. Except as expressly set forth in this paragraph 6,
the Company shall have no obligation to Executive under this Agreement following
Executive’s Separation from Service. Without limiting the generality of the
provision of the foregoing sentence, the Company shall not, following
Executive’s Separation from Service, have any obligation to provide any further
benefit to Executive or make any further contribution for Executive’s benefit
except as provided in this paragraph 6.

7.
Disclosure of Confidential Information. The Company has developed confidential
information, strategies and programs, which include customer lists, prospects,
lists, expansion and acquisition plans, market research, sales systems,
marketing programs, computer systems and programs, product development
strategies, manufacturing strategies and techniques, budgets, pricing
strategies, identity and requirements of national accounts, customer lists,
methods of operating, service systems, training programs and methods, other
trade secrets and information about the business in which the Company is engaged
that is not known to the public and gives the Company an opportunity to obtain
an advantage over competitors who do not know of such information (collectively,
“Confidential Information”). In performing duties for the Company, Executive
regularly will be exposed to and work with Confidential Information of the
Company. Executive may also be exposed to and work with Confidential Information
of the Company’s affiliates and subsidiaries. Executive acknowledges that
Confidential Information of the Company and its affiliates and subsidiaries is
critical to the Company’s success and that the Company and its affiliates and
subsidiaries have invested substantial sums of money in developing the
Confidential Information. While Executive is employed by the Company and after
such employment ends for any reason, Executive will never reproduce, publish,
disclose, use, reveal, show or otherwise communicate to any person or entity any
Confidential Information of Company, its affiliates, and/or its subsidiaries
unless specifically directed by the Company to do so in writing. Executive
agrees that whenever Executive’s employment with the Company ends for any
reason, all documents containing or referring to Confidential Information of the
Company, its affiliates, and/or its subsidiaries may be in Executive’s
possession or control will be delivered by Executive to the Company immediately,
with no request being required.

8.
Non-Interference with Personnel Relations. While Executive is employed by the
Company and for the Restrictive Period after such employment ends for any
reason, Executive acting either directly or indirectly, or through any other
person, firm, or corporation, will not hire, contract with or employ any
employee of the Company, and/or any employee of an affiliate or subsidiary of
the Company with which Executive interacted or about which Executive gained
Confidential Information during his employment with Company (“Restricted
Employees”). Further, Executive will not induce or attempt to induce or
influence any of the Restricted Employees to terminate employment with the
Company, affiliate, and/or subsidiary. However, this provision shall not apply
to Executive in the case of the solicitation of his immediate family members.

9.
Non-Competition. While Executive is employed by the Company and for the
Restrictive Period after such employment ends, Executive will not, directly or
indirectly, or through any other person, firm or corporation (i) be employed by,
consult for, have any ownership interest in or engage in any activity on behalf
of any Company that engages in a Competing Business,  as defined below, or (ii)
call on, solicit or communicate with any of the Company’s customers or suppliers



4



--------------------------------------------------------------------------------





(whether actual or potential), for any purpose related to a Competing Business,
as defined below.  A “Competing Business” is one that engages in the production,
sale, or marketing of a product or service that is substantially similar to, or
serves the same purpose as, any product or service produced, sold or marketed by
the Company or any parent, subsidiary or affiliate of the Company with which
Executive interacted or about which Executive gained Confidential Information
during his employment with the Company.  The term “customer” or “supplier” means
any customer or supplier (whether actual or potential) with whom Executive or
any other employee of the Company or any parent, subsidiary or affiliate of the
Company had business contact during the eighteen (18) months immediately before
Executive’s employment with the Company ended.  Notwithstanding the foregoing,
this paragraph shall not be construed to prohibit Executive from owning less
than five percent (5%) of the outstanding securities of a corporation which is
publicly traded on a securities exchange or over-the-counter.
10.
Notification to Subsequent Employers. Executive grants the Company the right to
notify any future employer or prospective employer of Executive concerning the
existence of and terms of this Agreement and grants the Company the right to
provide a copy of this Agreement to any such subsequent employer or prospective
employer.

11.
Company Proprietary Rights.

(a)
Company to Retain Rights. Executive agrees that all right, title and interest of
every kind and nature whatsoever in and to copyrights, patents, ideas, business
or strategic plans and concepts, studies, presentations, creations, inventions,
writings, properties, discoveries and all other intellectual property conceived
by Executive during the term of this Agreement and pertaining to or useful in or
to (directly or indirectly) the activities of the Company and/or any parent,
subsidiary or affiliate of the Company (collectively, “Company Intellectual
Property”) shall become and remain the exclusive property of the Company and/or
such parent, subsidiary or affiliate, and Executive shall have no interest
therein.

(b)
Further Assurances. At the request of the Company, Executive shall, at the
Company’s expense but without additional consideration, execute such documents
and perform such other acts as the Company may deem necessary or appropriate to
vest in the Company or its designee such title as Executive may have to all
Company Intellectual Property in which Executive may be able to claim any rights
by virtue of his employment under this Agreement.

(c)
Return of Material. Upon the termination of the Executive’s employment under
this Agreement, the Executive will promptly return to the Company all copies of
information protected by paragraph 11(a) hereof which are in his possession,
custody or control, whether prepared by him or others, and the Executive agrees
that he shall not retain any of same.

12.
Representation and Warranty of Executive. Executive represents and warrants to
the Company that he is not now under any obligation, of a contractual nature or
otherwise, to any person, partnership, company or corporation that is
inconsistent or in conflict with this Agreement or which would prevent, limit or
impair in any way the performance by him of his obligations hereunder.

13.
Withholding. Any provision of this Agreement to the contrary notwithstanding,
all payments made by the Company hereunder to the Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Company may accept other provisions,
provided that it has sufficient funds to pay all taxes required by law to be
withheld in respect of any or all such payments.

14.
Mitigation. The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.

15.
Notices. All notices, requests, demands and other communications provided for by
this Agreement shall be in writing and shall be sufficiently given if and when
mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice:



5



--------------------------------------------------------------------------------





To the Company:
 
NN, Inc.
 
 
Attn: William C. Kelly, Jr.
 
 
2000 Waters Edge Drive
 
 
Johnson City, TN 37604

To the Executive:
 
John R. Buchan
 
 
4180 40th Street SE
 
 
Kentwood, MI 49512

16.
Successors: Binding Agreement. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
the form and substance satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. For
purposes of this Agreement, “Company” shall include any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this paragraph or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive’s estate.
17.
Modification, Waiver or Discharge. No provision of this Agreement may be
modified or discharged unless such modification or discharge is authorized by
the Board of Directors of the Company and is agreed to in writing, signed by the
Executive and by an officer of the Company duly authorized by the Board.
However, the Company may unilaterally revise the provisions of this Agreement
governed by the provisions of Section 409A of the Code in order to make the
Agreement compliant therewith, and as necessary under any provision of the Code
or any other federal or state statute or regulation to prevent the imposition of
any federal or state fine, tax, or penalty upon Company or Executive that would
result from the performance of any provisions of this Agreement. No waiver by
either party hereto of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the time or at any
time or at any prior or subsequent time.

18.
Entire Agreement. This Agreement constitutes the entire understanding of the
parties hereto with respect to its subject matter and supersedes all prior
agreements between the parties hereto with respect to its subject matter,
including, but not limited to, all employment agreements, change of control
agreements, non-competition agreements or any other agreement related to
Executive’s employment with the Company or Autocam Corporation; provided,
however, nothing herein shall affect the terms of any indemnification agreement
by and between the Company and Executive or any general indemnification policy
in favor of Executive, which shall continue and remain in full force and effect.
For avoidance of doubt, Executive acknowledges and agrees that he shall not be
entitled to any payments or benefits under his Employment Agreement with Autocam
Corporation following the effective closing time of that certain Agreement and
Plan of Merger, dated as of July 21, 2014, by and among NN, Inc., Autocam
Corporation and certain other parties.

19.
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Tennessee to the
extent federal law does not apply.

20.
Resolution of Disputes. Any dispute or claim arising out of or relating to this
Agreement shall be settled by final and binding arbitration in Johnson City,
Tennessee in accordance with the Commercial Arbitration rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof. The fees and expenses
of the arbitration panel shall be equally borne by the Company and Executive.
Each party shall be liable for its own costs and expenses as a result of any
dispute related to this Agreement.

21.
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of the other provisions of this
Agreement, which latter provisions shall remain in full force and effect.



6



--------------------------------------------------------------------------------





22.
Compliance with Section 409A.

(a)
General. It is intended that the Agreement will comply with Section 409A of the
Code and the regulations and other guidance thereunder (“Section 409A”), and the
Agreement shall be interpreted consistent with such intent. As permitted by
Section 409A, each installment or other payment made or benefit provided
hereunder shall be treated as “separate payment” for purposes of Section 409A
and the available exemptions under Section 409A shall be stacked to the maximum
extent possible. The Agreement may be amended in any respect deemed necessary
(including retroactively) by the Company in order to pursue compliance with
Section 409A. The foregoing shall not be construed as a guarantee of any
particular tax effect for benefits under this Agreement. The Executive or any
beneficiary, as applicable, is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Executive or
any beneficiary in connection with any payments to the Executive or beneficiary
under the Agreement, including any taxes, interest and penalties under Section
409A, and neither the Company nor any director, officer or affiliate shall have
any obligation to indemnify or otherwise hold the Executive or a beneficiary
harmless from any and all of such taxes and penalties. To the extent Executive
is entitled to be paid or reimbursed for any taxable expenses under this
Agreement, and such payments or reimbursements are includible in Executive’s
federal gross taxable income, the amount of such expenses reimbursable in any
one calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense shall be made no later than
December 31 of the year after the year in which the expense was incurred.
Executive’s right to reimbursement of expenses under this Agreement shall not be
subject to liquidation or exchange for another benefit.

(b)
Six Month Delay for Specified Employees. Notwithstanding anything in the
Agreement to the contrary, if the Executive is determined to be a “specified
employee” (as defined in Section 409A) for the year in which the Executive
incurs a Separation from Service, any payment due under the Agreement that is
not permitted to be paid on the date of such separation without the imposition
of additional taxes, interest and penalties under Section 409A shall be paid on
the first business day following the six-month anniversary of the Executive's
date of separation or, if earlier, the Executive's death.

23.
No Adequate Remedy At Law; Costs to Prevailing Party. The Company and the
Executive recognize that each party may have no adequate remedy at law for
breach by the other of any of the agreements contained herein, and particularly
a breach of paragraphs 7, 8, 9, or 11, and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to injunctive relief or other appropriate remedy to enforce performance
of such agreements.

24.
Non-Assignability. This Agreement, and the rights and obligations of the parties
hereunder, are personal and neither this Agreement, nor any right, benefit or
obligation of either party hereto, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other party; provided, however, that
the Company may assign this Agreement in connection with a merger or
consolidation involving the Company or a sale of substantially all of its assets
to the surviving corporation or purchaser, as the case may be, so long as such
assignee assumes the Company’s obligations hereunder.

25.
Headings. The section headings contained in this Agreement are for convenience
of reference only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Reference to Paragraphs are to
Paragraphs in this Agreement.

26.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but of which together will
constitute one and the same instrument.

27.
Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

(a)
“Cause” means any of the following:

(i)
the failure of the Executive to perform the Executive’s duties under this
Agreement (other than as a result of physical or mental illness or injury),
which failure, if correctable, and provided it does not constitute willful
misconduct or gross negligence described in subparagraph (ii) below, remains
uncorrected for 10 days following written notice to Executive by the Chief
Executive Officer or the Board of Directors of the Company of such breach;



7



--------------------------------------------------------------------------------





(ii)
willful misconduct or gross negligence by the Executive, in either case that
results in material damage to the business or reputation of the Company;

(iii)
a material breach by Executive of this Agreement which, if correctable, remains
uncorrected for 10 days following written notice to Executive by the Chief
Executive Officer or the Board of Directors of the Company of such breach; or

(iv)
the Executive is convicted of a felony or any other crime involving moral
turpitude (whether or not in connection with the performance by Executive of his
duties under this Agreement).

(b)
“Change in Control” means, and shall occur on the date that any of the following
occurs:

(i)
A person, corporation, entity or group (1) makes a tender or exchange offer for
the issued and outstanding voting stock of NN, Inc., (“NN”) and beneficially
owns fifty percent (50%) or more of the issued and outstanding voting stock of
NN after such tender or exchange offer, or (2) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person, corporation, entity or group), directly or indirectly, the beneficial
ownership of fifty percent (50%) or more of the issued and outstanding voting
stock of NN in a single transaction or a series of transactions (other than any
person, corporation, entity or group for which a Schedule 13G is on file with
the Securities and Exchange Commission, so long as such person, corporation,
entity or group has beneficial ownership of less than fifty percent (50%) of the
issued and outstanding voting stock of NN); or

(ii)
NN is a party to a merger, consolidation or similar transaction and following
such transaction, fifty percent (50%) or more of the issued and outstanding
voting stock of the resulting entity is not beneficially owned by those persons,
corporations or entities that constituted the stockholders of NN immediately
prior to the transaction; or

(iii)
NN sells fifty percent (50%) or more of its assets to any other person or
persons (other than an affiliate or affiliates of NN); or

(iv)
Individuals who, during any 12-month period, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least seventy-five
percent (75%) of the Board of Directors of NN; provided, however, that any
individual becoming a director whose election or nomination was approved by a
majority of the directors than comprising the Incumbent Board, shall be
considered a member of the Incumbent Board, but not including any individual
whose initial board membership is a result of an actual or threatened election
contest (as that term is used in Rule 14a-11 promulgated under the Securities
Act of 1934, as amended) or an actual or threatened solicitation of proxies or
consents by or on behalf of a party other than the Board.

It is not intended that a Change in Control will serve as an event which
entitles Executive to any payment hereunder.
(c)
“Code” means the Internal Revenue Code of 1986 as amended.

(d)
“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company. Executive will be deemed
Disabled if he is determined to be totally disabled by the Social Security
Administration, or if Executive is determined to be disabled in accordance with
a disability insurance program maintained by the Company if the definition of
“disability” applied under such disability insurance program complies with the
requirements of the preceding sentence. Upon the request of the plan
administrator, the Executive must submit proof to the plan administrator of the
Social Security Administration’s or the provider’s determination.

(e)
“Good Reason” means, except as provided below, any of the following events if
not remedied by the Company within 30 days after receipt of notice thereof from
the Executive: (i) assignment to the Executive of any duties



8



--------------------------------------------------------------------------------





inconsistent with Executive’s position duties, responsibilities, office, or any
other action by the Company that results in a material diminution in the
Executive’s position, authority, duties or responsibilities; (ii) any material
failure by the Company to comply with this Agreement; (iii) a material adverse
change in Executive’s annual compensation and benefits; or (iv) a requirement to
relocate in excess of fifty (50) miles from the Executive’s then current place
of employment
Notwithstanding anything in this definition to the contrary, an alleged act by
the Company shall not constitute a “Good Reason” event for purposes of this
Agreement unless Executive gives written notice of the same to the Company
within 30 days of the initial existence of such act. Further, for avoidance of
doubt, nothing in this Agreement shall preclude the Company from reducing
Executive’s annual base salary and/or incentive opportunity as part of an
across-the-board compensation adjustment to other employees at Executive’s level
of employment.
(f)
“Notice of Termination” means a written notice which shall include the specific
termination provision under this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment. Any purported termination of the
Executive’s employment hereunder by action of either party shall be communicated
by delivery of a Notice of Termination to the other party. Any termination by
Executive of his employment without Good Reason shall be made on not less than
14 days’ notice.

(g)
“Qualifying Termination” means a Separation from Service by action of the
Company that is not for Cause, or a Separation from Service by action of the
Executive that is for Good Reason.

(h)
“Restrictive Period” means (i) a period of 12 to 18 months following Executive’s
termination of employment pursuant to paragraph 6(a) above, or a period of 12
months following Executive’s termination of employment pursuant to paragraph
6(b) above, prior to a Change in Control; or (ii) a period of 24 months
following Executive’s termination of employment pursuant to paragraph 6(c) after
a Change in Control.

(i)
“Separation from Service” means Executive’s “separation from service” as defined
in Treasury Regulation Section 1.409A-1(h).



IN WITNESS WHEREOF, the Executive and the Company (by action of its duly
authorized officers) have executed this Agreement as of the date first above
written.
NN, INC.
By:___________________________________________                    
Title:__________________________________________                    


EXECUTIVE
______________________________________________                        


9



--------------------------------------------------------------------------------





Schedule A


Executive’s Severance Payment subsequent to a Change in Control as provided in
paragraph 6(c)(i) shall be a lump sum payment equal to:
1.    2.0 times Executive’s base salary (as of the date of Executive’s
termination); plus
2.    1.0 times Executive’s median bonus available at the following bonus target
percentage: 45%
 




10

